Citation Nr: 0025815	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1961 to May 
1965, and July 1965 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied a request to reopen claims of service connection 
for a right knee disability and a left knee disability.

In his substantive appeal received in March 1999, the veteran 
notified the RO that he wanted to appear personally at a 
hearing at the Board in Washington, D.C.  In a statement in 
support of claim received later that month, the veteran's 
representative amended the veteran's substantive appeal by 
indicting that the veteran's request for a hearing at the 
Board in Washington, D.C. had been an error and that the 
veteran did not wish to have a hearing.  The Board will 
proceed below in accordance with the veteran's specific 
wishes.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of service connection 
for a right knee disability on a direct basis in November 
1984; the veteran was notified of this decision and he did 
not file an appeal.

2.  Additional evidence submitted since the November 1984 
rating decision reflects that the veteran now contends that 
his right knee disability is secondary to a left knee 
disability; the additional evidence contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's right knee disability.

3.  The veteran's claim of entitlement to service connection 
for a right knee disability is not supported by competent 
evidence sufficient to make this claim plausible.

4.  The RO denied the veteran's claim of service connection 
for a left knee disability in November 1985; the veteran was 
notified of this decision and he did not file an appeal.

5.  Additional evidence submitted since the November 1985 
rating decision contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's right 
knee disability.

6.  The veteran's claim of entitlement to service connection 
for a left knee disability is supported by evidence 
sufficient to make this claim plausible and capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's November 1984 denial of 
the claim of service connection for a right knee disability 
is new and material, and the claim for such benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5107 (West 1991).

3.  Evidence received since the RO's November 1985 denial of 
the claim of service connection for a left knee disability is 
new and material, and the claim for such benefit is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (1999).

4.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for a left knee disability.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

Additionally, where arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).


Factual Background.  The veteran's service medical records 
are negative for any report or clinical finding of a right or 
left disability.  His lower extremities were shown to be 
clinically normal at the time of his May 1965 and August 1967 
service separation medical examinations.

In October 1967 the veteran applied for compensation for a 
right shoulder disability.

VA general medical examination in November 1967 was 
essentially negative.  On orthopedic examination, the veteran 
reported that he injured his shoulder in March 1967 while 
wrestling and about a month later he fell on his outstretched 
arm and dislocated it a second time.  Physical examination 
revealed that he walked very well.  He had an adequate range 
of motion in all extremities.

In January 1968 a copy of an injury report completed in March 
1967 by the medical department of the U.S.S. Galveston was 
added to the record.  This document reflects that the veteran 
sustained a dislocation of his right shoulder in March 1967.  
It was reported that the veteran stated the following as to 
the circumstances of the injury:  "I was walking along the 
street and a civilian grabbed me and threw me down." 

In October 1984 the veteran filed an application for 
compensation for residuals of a right knee injury.  He 
reported that he received treatment during service in 1968 on 
the U.S.S. Galveston.

In a November 1984 rating decision, the RO denied service 
connection for a right knee disability.  In denying service 
connection, the RO noted that the veteran claimed that he 
injured the right knee in 1968 but that he had been 
discharged from service in August 1967.  The RO held that the 
veteran's service medical records from 1961 to 1967 did not 
show that he incurred a right knee injury or a right knee 
disability in service.  The veteran was notified that service 
connection was denied for a right knee disability in December 
1984 and he did not file an appeal.

Relevant evidence added to the record since the November 1984 
rating decision includes the following:

VA outpatient treatment records show that the veteran was 
assessed as having degenerative joint disease of both knees 
in May 1985.  In June 1985, it was noted that the veteran had 
injured his left knee in service.  Traumatic degenerative 
joint disease, left knee, with instability right knee, 
question osteochondritis dissecans right knee, were noted.  
In July 1986 an impression of unstable left knee was given.

A VA hospital report shows that the veteran was hospitalized 
for one week in August 1985 to treat pain and instability in 
his left knee.  It was reported that the veteran stated that 
he had fallen off a ladder in the military in 1961 with his 
left knee and leg displacing to the outside.  He reported 
that he received no treatment at that time and had no history 
of treatment with cast, braces or surgery.  He had worked as 
a bartender with considerable amount of standing for the last 
15 years and had noticed pain and swelling of the left knee 
at the end of each day.  The veteran was scheduled for 
surgery but he failed to return from a week-end pass.  The 
diagnosis at discharge was left knee global instability with 
degenerative joint disease.

A Social Security Administration (SSA) Notice, dated in 
October 1985, shows that, although the SSA found that the 
veteran's knees were painful and limited his ability to stand 
or walk for long periods, it denied his claim for disability 
benefits.

In a November 1985 rating decision, the RO denied service 
connection for a left knee disability.  In denying service 
connection, the RO held that the veteran's service medical 
records did not show that he incurred a left knee injury in 
service.

In a statement dated in November 1985 the veteran reported 
that he had had trouble with his legs over the years.  He 
reported that when he had been in the service he was carrying 
an oxygen cylinder onboard a ship and fell down, his left 
knee gave way, and he dislocated his shoulder at the same 
time.  He indicated that he had had trouble with the left 
knee since this in-service injury and had developed arthritis 
in his right knee.

The veteran was notified that service connection was denied 
for a left knee disability in December 1985 and he did not 
file an appeal.

Relevant evidence added to the record since December 1985 
includes the following:

Private medical records from the University of New Mexico, 
Bernalillo County Medical Center, received in January 1987, 
show that the veteran was diagnosed as having osteochondritis 
of the right knee and a marked deformity of the left knee in 
August 1986.  When the veteran was seen in August 1986, he 
reported a history of dislocation of the left knee in 1961.  
He indicated that there was no history of trauma to the right 
knee.  

In a letter dated in September 1985 and received by VA in 
February 1997, B. Altman, M.D., reported that the veteran 
stated that he injured his left knee in the service while 
onboard a ship in Rhode Island when he slipped down some 
stairs carrying an oxygen canister.  He reported that as a 
result of walking on concrete his right knee had begun to 
hurt him.  

In a February 1988 a letter, Dr. Altman reported that the 
veteran gave a history of injuring his left knee falling down 
stairs in the service while carrying an oxygen cylinder.  He 
was bandaged and on crutches for a couple of weeks and then 
returned to work, complaining of pain in his knee every since 
with instability made particularly bad during recent 
inclement weather.  He reported that his right knee 
frequently locks.  He worked until 1984 as a bartender and 
worked full time for 12 hours a day standing on concrete.  
Dr. Altman stated that the veteran had severe deformity and 
instability of the left knee and positive signs of meniscal 
tear of the right knee.  

On VA medical examination in May 1988, the veteran reported 
that he had injured his right shoulder and left knee in 1963 
or 1964 during his military service when he fell from a 
ladder onboard ship while carrying an oxygen cylinder.  He 
reported that he had experienced instability in that knee 
ever since and for the last 5 to 6 years the right knee had 
become painful and it had been felt that this was due to the 
fact that he put most of his weight on the right knee.  After 
an examination of his knees, he was diagnosed as having a 
history of an injury to his left knee with global instability 
and a beginning impairment of the right knee.

In a May 1988 letter, G. Singer, M.D., reported that he had 
examined the veteran's left knee symptoms date from the time 
of a fall associated with the dislocation of the right 
shoulder when his knee went out.  Since that time the left 
knee had been bothersome.  The veteran felt that his right 
knee was carrying more than its share of the load and now had 
become bothersome.  There was no direct injury history to the 
right knee.  Dr. Singer diagnosed status post left knee 
injury, probably representing a valgus stress injury, by 
history.  Dr. Singer noted that the examination was 
suboptimal based on exuberant discomfort experienced by the 
examinee.  Dr. Singer also reported that he had diagnosed the 
veteran as having an X-ray confirmed osteochondral defect in 
the right medial femoral condyle, cause undetermined.

On VA medical examination in June 1990, the veteran reported 
that he injured his right shoulder when he fell off a ladder 
in 1965 and fell down about 10 to 12 feet while carrying an 
oxygen tank which weighed about 70 pounds.  The veteran 
reported that his left knee went out of place in 1963 when he 
picked up something and his knees seemed to give away.  He 
never went to a doctor with his knees until 1976.  In 1982 
his right knee began to bother him more and more.  After an 
examination of his knees, he was assessed as having severe, 
degenerative osteoarthritis of both knees.

In an April 1993 letter, Dr. E. Altman reported that he had 
examined the veteran and that the veteran's left knee was 
unstable with severe degenerative arthritis and a valgus 
deformity.  Dr. E. Altman also reported that there was a 
probable torn meniscus in the veteran's right knee.

An October 1993 SSA Notice of Decision shows that the SSA 
awarded the veteran disability benefits which were based, in 
part, on evidence which showed that he had severe 
degenerative arthritis and a marked valgus deformity of the 
left knee.

Private medical records from Dr. B. Altman show that the 
veteran was diagnosed as having ligament instability of the 
left knee in June and July 1995.

Private medical records from Talbert Medical Group show that 
the veteran was diagnosed as having an internal derangement 
of the left knee in June 1995.  They also show that his right 
knee was tender at the time of an examination in August 1996.

A private medical record from Encino Medical Center shows 
that, in March 1997, an X-ray examination of the veteran's 
right knee revealed single compartment osteoarthritis.

An additional private medical record from Talbert Medical 
Group shows that the veteran was diagnosed as having severe 
degenerative joint disease of both knees in April 1997.

A private medical record from A. Dombro, M.D., shows that, in 
April 1997, the veteran reported that he dislocated his left 
knee during service in 1965.  Dr. Dombro's assessment was 
that the veteran had conventional osteoarthritis of the right 
knee and post traumatic arthritis due to ligament instability 
of the left knee.

On VA medical examination in June 1997, the veteran was 
diagnosed as having osteoarthritis of both knees.

In a decision dated in August 1997 the RO held that the 
evidence submitted in connection with the veteran's claims 
did not constitute new and material evidence because it was 
essentially cumulative.

A private medical record from E. Feil, M.D., shows that when 
the veteran was seen in February 1999 he reported that he 
dislocated his left knee in 1965 when he fell off a ladder 
while in the military.  The veteran thought that he had 
developed right knee pain from over-use because he had put 
all of the pressure on this leg.  Examination revealed that 
crepitus was present with motion on both knees.  There was 
laxity on the left due to valgus deformity and there was 
difficulty with medial bone loss on the right.


Analysis.  Based on the foregoing evidence, the Board finds 
that the veteran has presented new and material evidence to 
warrant a reopening of his claims of service connection for a 
right knee disability and a left knee disability.  As 
reported earlier, the RO initially denied service connection 
for a right knee disability and a left knee disability in 
1984 and 1985, respectively, because the veteran's service 
medical records did not show that he had incurred a right or 
left knee disability in service.

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  VA and private medical records which have 
been associated with the claims folder since that time 
contain many reports of statements reportedly made by the 
veteran as to the circumstances surrounding the origin of his 
left knee injury and his right knee disability.  Pursuant to 
the guidelines set forth in Hodge, the Board finds that the 
evidence received since the prior RO rating decisions is new 
and material.  Thus, the veteran's claims of service 
connection for a right knee disability and a left knee 
disability are reopened, and a review of the entire evidence 
of record is warranted.

Once the Board has determined that the evidence is new and 
material under 38 C.F.R. § 3.156(a), immediately upon 
reopening a veteran's claim, the Board must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Only if the claim is well-grounded 
may the Board evaluate the merits of the claim, after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Winters v. West, 12 Vet. App. 203 
(1999), and Elkins v. West, 12 Vet. App. 209 (1999). 

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  For a 
service-connection claim to be well grounded, there generally 
must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  
Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of symptoma-
tology; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); see McManaway v. West, 13 Vet. App. 60, 
65 (1999).  The credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Elkins, 12 Vet. App. at 219 
(citing Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).

In assessing whether the veteran's claims of entitlement to 
service connection for a right knee disability and a left 
knee disability meet the threshold for well-grounded claims, 
the statutes, rules, and cases make clear that VA must 
construe all facts, make all inferences, and apply all 
presumptions in favor of the veteran.  Thus, the evidence 
submitted in support of a claim must be accepted as true for 
the purpose of determining whether the claim is well grounded 
except when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  The United States Court 
of Appeals for the Federal Circuit in Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000), emphasized that the threshold 
of plausibility for a claim to be well grounded is "unique 
and uniquely low."  In Harth v. West, No. 98-2061 (U.S. Vet. 
App. July 19, 2000), the Court reminded VA that only the 
evidence in support of a service-connection claim is to be 
considered when determining whether it is well grounded. 

A.  Left Knee Claim.  As to evidence of a current disability, 
the record contains recent diagnoses by both private and VA 
physicians establishing the presence of current left knee 
disability.  Regarding evidence of in-service incurrence, 
service medical records are negative for any left knee 
injury.  However, the veteran has provided statements as to 
an in-service left knee injury.  He is competent to provide 
evidence regarding such an injury and his statements must be 
accepted as credible at the well grounded stage.  Thus, for 
well-groundedness purposes, an in-service left knee injury is 
established.  As to a medical opinion on nexus, the record 
contains VA medical records dated in June 1985 which reflect 
that a physician noted that the veteran reported an in-
service left knee injury and offered an impression of 
traumatic degenerative joint disease of the left knee.  On VA 
examination in 1988, the veteran reported that he injured his 
left knee during service and the physician diagnosed a 
history of an injury to the left knee with global 
instability.  Dr. Singer noted that the veteran dated his 
left knee symptoms to a fall during service and diagnosed 
status post left knee injury, probably representing a valgus 
stress injury, by history.  Dr. Dombro in April 1997, after 
noting the veteran's reported history of dislocating his left 
knee during service in 1965, offered his assessment of post 
traumatic arthritis due to ligament instability of the left 
knee.  Because the evidence of veteran's account of in-
service left-knee trauma is the only episode of left-knee 
trauma contained in the record, and because several 
physicians have diagnosed the veteran as having post-
traumatic arthritis of the knee and/or status post left knee 
injury, the Board holds that the veteran has submitted the 
medical evidence of a nexus between the veteran's service and 
his current left-knee disability that is needed to well 
ground this claim.  Hence, the Board holds that the veteran's 
left-knee claim was well grounded.  See Hodges v. West, 13 
Vet. App. 287, 290-91 (2000).

B.  Right knee claim.  The veteran claims that his right knee 
disability is secondary to his left knee disability.  Under 
38 C.F.R. § 3.310(a), secondary service connection is to be 
awarded when a disability "is proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection must, as must all 
claims, be well grounded.  See Jones (Wayne) v. Brown, 7 Vet. 
App. 134, 136-38 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 633 (1992) (requiring medical evidence showing 
relationship between service-connected maxillary fracture and 
claimed secondary service connection for psychiatric 
disorder).  In order for a claim to be considered well 
grounded, it must be supported by evidence not just 
allegations.  Here, the veteran makes a mere allegation that 
his left knee disability caused him to over-use his right 
knee resulting in right knee disability.  Service connection 
has not been established for a left knee disability.  
Additionally, the veteran's claim raises only a speculative 
theory that the left knee disorder was the proximate cause of 
right knee disability.

In Velez v. West, 11 Vet. App. 148, 157 (1998), the Court 
noted that a secondary-service-connection claim is well 
grounded only if there is medical evidence to connect the 
asserted secondary condition to the service-connected 
disability.  See Jones (Wayne) v. Brown, 7 Vet. App. 134, 
136-37 (1994) (lay testimony that one condition was caused by 
service-connected condition was insufficient to well ground 
claim).  The appellant argues that he incurred a left knee 
disability during service which caused him to over-use his 
right knee which in turn resulted in his current right knee 
disability.

Whether the appellant's left knee disorder may have caused 
his current right knee condition is a question of medical 
causation.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The appellant has submitted no competent medical evidence, as 
required by Grottveit, making plausible his claim that his 
right knee disorder is the result of his left knee 
disability.  While several physician have noted that the 
veteran thought that his right knee disability was secondary 
to his left knee disability, no physician has commented as to 
the probability that such a theory is correct.  Thus, the 
veteran's claim of service connection for a right knee 
disability is not supported by any competent medical 
evidence.  In the absence of such evidence the claim is not 
well grounded and must be denied.

Thus, the Board finds that the veteran's claims of service 
connection for a left knee disability is well grounded but 
that his claim of service connection for a right knee 
disability is not well grounded.


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for a left knee 
disability is reopened.

The claim of entitlement to service connection for a left 
knee disability is well grounded.  To this extent only, the 
benefit sought on appeal is allowed.

New and material evidence having been submitted, the 
veteran's claim of service connection for a right knee 
disability is reopened.

Inasmuch as the appellant has not submitted evidence of a 
well-grounded claim of entitlement to service connection for 
a right knee disability, the appeal as to this issue is 
denied.


REMAND

Because the veteran's claims of service connection for a left 
knee disability is well grounded, VA has a duty to assist the 
veteran in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In the instant case, the Board finds 
that additional development is necessary for a full and fair 
adjudication of the veteran's appeal.

The veteran has not been accorded VA examination for the 
purpose of determining the etiology and date of onset of his 
left knee disability.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the Board 
finds that a VA examination is needed to determine the 
etiology and date of onset of the veteran's left knee 
disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the Board concludes that a remand is 
necessary for a full and fair adjudication of the veteran's 
appeal.

The Board also notes that the record includes documents from 
the SSA which show that it awarded the veteran disability 
benefits which were based, in part, on evidence which showed 
that he had severe degenerative arthritis and a marked valgus 
deformity of the left knee.  The Board is of the opinion that 
the SSA may have additional records which could be relevant 
to adjudication of the issues on appeal, and that a request 
should be made for these records.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence appro-
priate consideration and weight); Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
knee disability.  After securing any 
necessary releases, the RO should obtain 
those records not on file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the etiology and 
date of onset of his left knee 
disability.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should elicit 
a detailed history from the veteran of 
his in-service and post-service left knee 
problems.  Following examination of the 
veteran's left knee, the examiner should 
specifically comment as to whether it is 
as likely as not that the veteran's left 
knee disability began during his military 
service.  All opinions expressed must be 
accompanied by a rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of service connection for a 
left knee disability on a de novo basis.

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


- 2 -


